 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ROBERT D. THORSON,                               CASE NO. C18-136RSM
 9
                     Petitioner,                       ORDER GRANTING IN PART THE
10                                                     GOVERNMENT’S MOTION RE:
              v.                                       WAIVER OF ATTORNEY-CLIENT
11                                                     PRIVILEGE
      UNITED STATES OF AMERICA,
12
                     Respondent.
13

14
            This matter is before the Court on the Government’s Motion re: Waiver of Attorney-
15
     Client Privilege and to Amend § 2255 Motion Briefing Schedule. Dkt. #28.
16

17          “It has long been the rule in the federal courts that, where a habeas petitioner raises a

18   claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all

19   communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716
20   (9th Cir. 2003) (citations omitted).
21
            The Government argues that Petitioner Thorson implicitly waived the attorney-client
22
     privilege by bringing an ineffective assistance of counsel claim, and that more time is needed to
23
     speak with Stephan Illa, Mr. Thorson’s former attorney. Dkt. #28. However, in his Response
24

25   Mr. Thorson explicitly states that he “has not implicitly waived any constitutional rights either

26   knowingly or intentionally,” and that the Government “may treat Mr. Illa as any other witness

27


     ORDER – 1
     without trampling upon the Petitioner’s constitutional rights.” Dkt. #30 at 1. On Reply, the
 1

 2   Government suggests that the Court can “[a]ccept Thorson’s specific contention that he is

 3   declining to waive any constitutional rights (specifically including the attorney client privilege

 4   with his former attorney) and strike Ground for Relief Four from Thorson’s 2255 motion in its
 5
     entirety…” Dkt. #31 at 2. The Government suggests in the alternative that the Court find,
 6
     “despite his protestation to the contrary,” that Mr. Thorson has implicitly waived he attorney-
 7
     client privilege and permit the Government to speak with his former attorney about issues raised
 8
     in Ground for Relief Four. Id.
 9

10          The Court accepts Mr. Thorson’s explicit statement that he has not waived the attorney-

11   client privilege, with explicit reference to Mr. Illa. However, it is clear that he cannot continue
12   with an ineffective assistance of counsel claim and refuse to waive the attorney-client privilege
13
     with the allegedly ineffective counsel in question. Accordingly, having considered the relevant
14
     briefing and the remainder of the record, the Court finds and ORDERS that the Government’s
15
     Motion re: Waiver of Attorney-Client Privilege, Dkt. #28, is GRANTED IN PART. Mr.
16

17   Thorson’s Ground for Relief Four is DISMISSED. The Government’s answer to the remainder

18   of the pending 2255 motion is due Friday, May 10, 2019.

19          The Clerk of the Court is directed to mail a copy of this Order to Robert D. Thorson, No.
20   48042-086, FCI-Sheridan, Federal Correctional Institution, P.O. Box 5000, Sheridan, OR 97378.
21
            DATED this 6th day of May 2019.
22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27


     ORDER – 2
